Citation Nr: 0124873	
Decision Date: 10/18/01    Archive Date: 10/23/01

DOCKET NO.  00-09 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, claimed secondary to service connected urethral 
stricture with urinary incontinence (secondary to rupture of 
the urethra following a pelvic fracture).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. W. Koennecke, Counsel



INTRODUCTION

The appellant served on active duty from April 1979 to June 
1981.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2000 rating decision of the 
San Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO). 


REMAND

In May 2000 the appellant requested a hearing before the RO 
and withdrew an earlier request for a Travel Board hearing.  
A hearing was scheduled in August 2000.  On the date of the 
hearing, the appellant submitted a written request for a 
postponement of the hearing to a later date.  The hearing was 
rescheduled in October 2000 and the appellant was so advised.  
There is a notation in the claims folder that the hearing was 
"cancelled."  However, when the RO contacted the 
representative's office by telephone to verify the reason why 
the October 2000 hearing was cancelled, the secretary 
informed the RO that their office had no record of the RO's 
August 2000 letter notifying the appellant of the October 
2000 hearing date.  There is no further explanation in the 
record, and although it appears the appellant had notice of 
the October hearing, we cannot be sure the appellant's due 
process rights have been protected when the representative 
did not have notice of the hearing.  It is therefore 
necessary to afford the appellant another opportunity to 
testify before the RO.

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, the RO 
advised the appellant in April 2001 of the provisions of the 
newly enacted VCAA.  By virtue of this letter and the 
preceding rating decision and Statement of the Case, the duty 
to notify the appellant and his representative of any 
information and evidence needed to substantiate and complete 
a claim has been met.  38 U.S.C.A. §§ 5102, 5103A (West Supp. 
2001); 66 Fed. Reg. 45620, 45632 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)). 

However, the duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim has not been 
met.  38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 
45620-45632 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)).  In February 2000, the appellant identified 
treatment by a Dr. Santos and indicated that he would submit 
this evidence, but he did not.  There are also references in 
the record to treatment provided by a Dr. Jose Alonso and a 
Dr. Jose Franceschini.  The RO must attempt to obtain the 
treatment records from these identified private physicians.

In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 U.S.C.A. § 5103A (West 
Supp. 2001); 66 Fed. Reg. 45620, 45632 (August 29, 2001) (to 
be codified at 38 C.F.R. § 3.159(c)(4)).  The appellant was 
afforded a VA examination in September 1999 that specifically 
concluded that the appellant's final psychiatric diagnoses 
were not related to his service connected disability.  The VA 
examiner mentioned that there was no evidence of any regular 
or formal psychiatric treatment since service.  The appellant 
has since asserted that this is not the case, and that he has 
been diagnosed with and treated for depression.  After the 
private medical evidence is developed, the VA physician 
should be afforded to comment on this evidence.

Accordingly, this appeal is REMANDED for the following 
action:

1.  The RO should schedule a personal 
hearing.  Notice of the hearing should be 
associated with the claims folder and if 
the appellant cancels the hearing or does 
not appear, this should be clearly 
documented in the record.

2.  The RO should obtain the treatment 
records from Drs. Santos, Alonso and 
Franceschini and document all efforts and 
any negative response in the claims 
folder.

3.  After the preceding evidence is 
developed, the claims folder should be 
returned to a VA psychiatrist, preferably 
the physician who conducted the September 
1999 examination.  The RO should obtain a 
VA psychiatric opinion based on the 
evidence of record, including the 
findings on VA examination, VA Medical 
Center records, and any private medical 
evidence.  The psychiatrist should 
indicate whether the appellant has an 
acquired psychiatric disability that is 
proximately due to or the result of 
service-connected urethral stricture with 
urinary incontinence or whether there is 
additional disability resulting from the 
aggravation of a non-service-connected 
psychiatric condition by a service-
connected condition urethral stricture 
with urinary incontinence.

If upon completion of the above action, the claim remains 
denied, the case should be returned to the Board after 
compliance with all requisite appellate procedures.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




